      Case 1:19-cv-09038-GBD-SDA Document 38 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               6/10/2020
 Dino Antolini,

                               Plaintiff,
                                                              1:19-cv-09038 (GBD) (SDA)
                   -against-
                                                              ORDER
 Amy McCloskey et al.,

                               Defendants.



STEWART D. AARON, United States Magistrate Judge:

    Following a telephone conference held today with both parties, it is hereby ORDERED, as
follows:

   1. Per Judge Daniels's May 5, 2020 Order (ECF No. 33), all discovery shall be completed by
       December 31, 2020.

   2. The parties may agree to adjust any interim deadlines set forth in the May 5 Order so long
       as all discovery is completed by December 31, 2020.

   3. Defendants are granted leave to serve no more than ten interrogatories upon the Plaintiff
       addressed to the "fraud on the court" allegations discussed during today's telephone
       conference. Plaintiff’s counsel shall attest, as an officer of the Court, to Plaintiff’s sworn
       interrogatory responses.

   4. Defendants shall respond to the outstanding discovery requests no later than June 30,
       2020.

   5. The parties shall submit a joint letter regarding the status of discovery on August 14, 2020.

   6. The September 24, 2020 initial conference before Judge Daniels is canceled.

SO ORDERED.

DATED:         New York, New York
               June 10, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
